Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 5-6 and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Figures 5-6 and 8 relate to an ordinary tire and hub assembly and does not illustrate novel features. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-6 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: “an inner surface of the first bead is attached to an inner surface of the tubeless pneumatic tire”.  It is unclear how an inner surface of the first bead gets “attached” to an inner surface of the tubeless pneumatic tire in the state where the tubeless pneumatic tire is flattened.   Applicant is advised to change “is attached to” to --contacts--. 
Claims 4, 6, 14 and 18 refer to an “outer size.” It is unclear what structure Applicant is referring to and what is excluded by the term “outer size.”  Does “outer size” refer to bead diameter or radial height of the bead apex?  Applicant is advised to change “outer size” to --size--. 
The remaining claims are rejected because they are dependent claims of a rejected claim above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2014/0224401 A1).
Regarding claims 1 and 14, Tanaka depicts a tubeless pneumatic tire comprising: a first bead (4A) and a second bead (4B); wherein a rigidity of the first bead is greater than the second bead [0037-0038] and a second lip at the same side as the second bead is provided on a second 
Regarding claim 4, Applicant has not defined if the outer of the bead refers to the diameter or height. Examiner will interpret the claim language to read on height of the bead which reads on Tanaka’s figure 1.  
Regarding claims 5 and 15, the claimed thickening portion reads on a side reinforcing rubber layer 9A which is provided on an inner surface of the first bead. 
Regarding claims 6 and 18, Tanaka discloses the first bead apex height A1 is greater than the second apex height [0039] and reads on Applicant’s claim limitation the first apex is greater than the second apex in outer size. 
Regarding claims 9 and 19, the claimed subject relates features of a rim and its mounting on a vehicle.  However, the claimed invention relates to a tire product.  Thus, the subject matter of claims 9 and 19 does not further define the tire.  
Regarding claim 20, Tanaka’s figure 1 depicts the first bead’s height (A1) is greater than the second bead’s height (A2) [0039]. 

Claims 1, 4, 6, 9, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawada (JP2014028569 A). 
Regarding claims 1 and 14, Kawada depicts a tubeless pneumatic tire comprising: a first bead (13) and a second bead (23); wherein a rigidity of the first bead is greater than the second bead (pg.3 paragraph 5) and a second lip at the same side as the second bead is provided on a 
Regarding claims 4, 6, 18, and 20, see figure 3 wherein BH1 is greater than BH2.
Regarding claims 9 and 19, the claimed subject relates feature of a rim and its mounting on a vehicle.  However, the claimed invention relates to a tire product.  Thus, the subject matter disclosed in claims 9 and 19 does not further define the tire.  

Claims 1, 4-5, 7-9, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadanobu (JPS5340903A) 
Regarding claims 1 and 14 Tadanobou depicts a tubeless pneumatic tire comprising: a first bead (C1) and a second bead (C2); wherein a rigidity of the first bead is greater than the second bead (pg. 2. Paragraph 1 “the rubber hardness of the bead filler 01 on the A1 side is 4/3 or more times the JIS hardness of the bead filler C2 on the A2 side”) and a second lip at the same side as the second bead is provided on a second bead seat close to the hub groove. The hub groove is not a part of the tire and does not further limit the claim.  
Regarding claim 4, Applicant has not defined if the outer of the bead refers to the diameter or height. Examiner will interpret the claim language to read on height of the bead which reads on figure 3.
Regarding claims 5 and 15, the claimed thickening portion reads on reference character f of FIG. 3. 
Regarding claims 7- 8 and 18, Tadanobou discloses on pg. 2. Paragraph 1 “the rubber hardness of the bead filler 01 on the A1 side is 4/3 or more times the JIS hardness of the bead 
Regarding claims 9 and 19, the claimed subject relates feature of a rim and its mounting on a vehicle.  However, the claimed invention relates to a tire product.  Thus, the subject matter disclosed in claims 9 and 19 does not further define the tire.
Regarding claim 20, figure 3 depicts the first bead’s height (C1) is greater than the second bead’s height (2) (pg. 2 paragraph 002). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2014/0224401 A1).
Regarding claims 2-3 and 16-17,  Tanaka does not expressly disclose during the state where the tire is flatten, the first bead gets attached to an inner surface of the tire; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Tanaka’s tire, at a state where it is flattened without support by air, have a first bead attached to the inner surface of the tire since one of ordinary skill in the art would 
As to the limitation of “the tubeless pneumatic tire at a side away from the hub groove bears all or most load”, this limitation relates to the particular configuration of a wheel camber whereas the claimed invention relates to the tire.  Thus, the tire of Tanaka has the capability to satisfy this limitation. 
Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (JP2014028569 A).
Regarding claims 2-3 and 16-17,  Kawada does not expressly disclose during the state where the tire is flatten, the first bead gets attached to an inner surface of the tire, however,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Kawada’s tire, at a state where it is flattened without support by air, have a first bead attached to the inner surface of the tire since one of ordinary skill in the art would readily understand when a tire is flattened due to lack of air, the sidewalls of the tire deflate and fold such that the beads would contact the inner surface of the tire. 
As to the limitation of “the tubeless pneumatic tire at a side away from the hub groove bears all or most load”, this limitation relates to the particular configuration of a wheel camber whereas the claimed invention relates to the tire.  Thus, the tire of Kawada has the capability to satisfy this limitation.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2014/0224401 A1) in view of Dubos et al (US 2015/0041039 A1).
Regarding claims 10-11, Tanaka is silent to the reinforcing cords, it is conventionally well known for tires to have chippers in the tires. Analogous art, Dubos, discloses the uses of chippers (which reads on reinforcing members) which are steel bands used to reinforce the bead [0020] and can include nylon with a modulus of greater than 5000 MPA at 100°C [0060]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included nylon into the tire taught by Tanaka in order to produce good fatigue performance [0060]. 
Regarding claim 12, the claimed subject matter is a product-by-process limitation and the patentability of a product does not depend on it method of production.  In this instance the process of producing the reinforcing members does not produce a materially different product. 
Regarding claim 13, a product of a distance between projections of the first rim flange and a second rim flange in an axial direction of a rim (i.e. rim width) and a tangent value of a wheel camber relates to the tire being mount on a rim and installed on a vehicle with a particular wheel camber.  It is noted the claimed invention is directed to a tire and the combination of Tanaka in view of Dubos et al. results with a chipper comprised of reinforcing steel bands (“reinforcing member”) necessarily having a height in the radial direction of the tire (“diameter of the tubeless pneumatic tire) and has the capability to satisfy the claimed limitation. 
For example: the angle of the wheel camber = 0° and the tangent of 0 = 0.  Thus, the product of the rim width and tangent of a wheel camber = 0.  The tire of Tanaka in view of Dubos et al. would necessarily have a height in the radial direction greater than 0 mm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAH TAUFIQ/Examiner, Art Unit 1749 
                                                                                                                                                                                                       /KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/07/2021